DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The supplemental amendment filed on 08/15/2022 has been entered and fully considered. Claims 1-20 remain pending in the application, where the independent Claims have been amended. 

Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 1103 rejections previously set forth in the non-final office action mailed on 06/02/2022. 

Allowable Subject Matter

3- Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance:

As to independent apparatus claims 1, 13 and 17, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
…. a light detection and ranging (LIDAR) system for an autonomous vehicle, the LIDAR system comprising: a laser source that is configured to generate a laser beam; LIDAR measurement circuitry configured to measure a travel time of the laser beam based on a signal representing the laser beam, the travel time representing a time of travel for which the laser beam is transmitted to an environment of the autonomous vehicle, is reflected from an object in the environment of the autonomous vehicle… reference measurement circuitry configured to determine a phase of the laser source; and noise cancellation circuitry configured to reduce phase noise from the signal representing the laser beam, at least partially based on (i) the phase of the laser source and (ii) the travel time of the laser beam, wherein the noise cancellation circuitry reduces the phase noise by delaying the phase of a reference signal from a reference interferometer using the travel time to identify the phase noise for a particular time, wherein the reference interferometer is configured to generate the reference signal based on the laser beam.

in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, is Boloorian, Kuse, josefsberg and Sebastian. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886